Citation Nr: 0929662	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service 
connection for a heart disorder.

2.	Entitlement to an effective 
date earlier than March 17, 1987 for service connection for a 
lumbar spine disability and for a cervical spine disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability, effective from March 17, 1987 
through July 30, 2000, and a rating in excess of 40 percent 
for a lumbar spine disability, effective from July 31, 2000.

4.  Entitlement to an initial rating in excess of 20 percent 
for a cervical spine disability, effective from March 17, 
1987 through July 30, 2000, and a rating in excess of 30 
percent for a cervical spine disability, effective from July 
31, 2000.

5.  Entitlement to an effective date earlier than December 
14, 1999 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which denied the benefits sought on appeal.  

In a February 2002 decision, the Board denied the claims. The 
Veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court). The parties submitted a Joint Motion 
for Remand which the Court granted in a March 2003 Order, 
which vacated the February 2002 decision and returned the 
case to the Board for further appellate review. 

According to the joint motion and Court order, the Board was 
directed to further address compliance with legal provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his 
claims, including what portion he is to provide and what 
portion the VA is to provide. See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). The joint motion also indicated that on remand, 
the Board should address whether an informal claim was 
submitted in September 1985; and with respect to the 
increased rating issues, consider the precepts of Fenderson 
v. West,  12 Vet. App. 119 (1999), Drosky v. Brown, 10 Vet. 
App. 251 (1997), DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
provisions of 38 C.F.R. § 4.40 and 4.45.  

In December 2003, the Board remanded the case to the RO for 
VA examination to determine the current severity of the 
cervical and lumbar spine disorders. The RO was to 
readjudicate the claims and issue a Supplemental Statement of 
the Case (SSOC) if the claims were denied. In April 2004, the 
RO readjudicated the claims and issued an SSOC on the issues 
of entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disability and entitlement to an evaluation in 
excess of 30 percent for a cervical spine disability.  

The case was returned to the Board. In June 2005, the Board 
found that new and material evidence had been received to 
reopen a claim for service connection for a heart disorder, 
and remanded the underlying claim on the merits for further 
development. The claims for higher ratings were denied. The 
Board also awarded an earlier effective date for the grant of 
service connection for lumbar spine and cervical spine 
disabilities, amending this from November 24, 1987 to March 
17, 1987.  

The Veteran again appealed to the Court. Through a May 2006 
Order, the Court granted a Joint Motion for Remand dated that 
same month. The basis for the joint motion was that the RO 
had not issued a SSOC on the earlier effective date claims on 
appeal, as was directed by the Board's December 2003 remand. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders). As the claims 
for increased initial ratings were inextricably intertwined 
with the issues of an earlier effective date for service 
connection for the same disabilities, these too were subject 
to the terms of the Court's remand. 

The Board then remanded the appeal in December 2006, and 
again in July 2008 to ensure compliance with the terms of the 
Court's May 2006 joint motion.  
Presently, the Board will decide the claims for service 
connection for a heart disorder, and for earlier effective 
dates for service connection for lumbar spine and cervical 
spine disorders, as well as a TDIU. The claims for increased 
ratings for lumbar spine and cervical spine disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office for further development.


FINDINGS OF FACT

1.	The Veteran does not have a heart disorder that was 
incurred in military service.

2.	On September 13, 1985, the RO received the Veteran's 
petition to reopen claims for service connection for lumbar 
and cervical spine disabilities.  

3.	No competent evidence dated earlier than March 17, 1987 
demonstrates a factual basis for entitlement to service 
connection for lumbar or cervical spine disorders.

4.	On December 14, 1999, the RO received the Veteran's 
formal claim for entitlement to a TDIU, and granted 
entitlement to such benefit as of that date.       An 
informal claim for a TDIU prior to that date is not of 
record, nor did the Veteran's service-connected disabilities 
preclude substantially gainful employment prior to then. 


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for a heart disorder          are not met. 38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).



2.	The criteria for an effective date earlier than March 
17, 1987 for service connection for a lumbar spine disability 
and for a cervical spine disability are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.155, 3.159, 3.303, 3.400 (2008).

3.	The criteria for an effective date earlier than December 
14, 1999, for the award of a TDIU are not met. 38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).


The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal for service connection for a 
heart disorder, and an earlier effective date for a TDIU, 
through VCAA notice correspondence dated February 2004. The 
Statements of the Case (SOCs) and later Supplemental SOCs 
(SSOCs) pertaining to these issues explained the general 
criteria to establish a claim for entitlement to service 
connection, as well as for a TDIU. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). While there is no indication of 
notification concerning both the disability rating and 
effective date elements of a pending claim for benefits 
consistent with the holding in the Dingess/Hartman decision, 
as the underlying claim for service connection is being 
denied on the merits, the absence of notice on this subject 
has had no prejudicial effect upon adjudicating the appeal. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced).

The Veteran is also appealing the applicable effective dates 
following the Board's January 1997 decision to grant service 
connection for lumbar and cervical spine disorders, and 
February 1997 RO rating action assigning the initial rating 
and effective dates for the same. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a NOD with the RO's 
decision as to the assigned disability rating does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Hence, no further VCAA notice is required. 
In any event, in February 2004 VCAA correspondence and 
applicable SSOCs, the RO delineated the criteria to 
demonstrate the earlier effective date for service connection 
that the Veteran sought.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran, through obtaining records of VA 
outpatient treatment, service treatment records (STRs), 
personnel records, and medical records from various private 
treatment providers. The Veteran has also undergone several 
VA examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). The 
Veteran has provided additional private treatment records, 
and several statements in support of his claims. He testified 
during a March 2001 Travel Board hearing before a Veterans 
Law Judge of the Board, and at several hearings before RO 
personnel. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits. 

Service Connection for a Heart Disorder

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A.  §§ 1110; 
38 C.F.R. § 3.303(a). Service connection may also be granted 
for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as a cardiovascular disorder, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service treatment records show that the Veteran was evaluated 
for complaints of left anterior chest pain in January 1945. 
At that time, blood pressure of 120/84 was recorded, and on 
examination the heart was found to be normal. The Veteran was 
sent for a consultation because both physical signs and X-
rays were negative. On consultation in January 1945, the 
Veteran complained of pain in his left anterior chest that 
extended over the precordial area and down to the costal 
border.               The Veteran described a sharp, sticking 
type of pain and stated he had difficulty in taking a deep 
breath while the pain was present and had first noted these 
pains shortly before induction into the Army. His blood 
pressure was 120/84, his pulse was 80 beats per minute, and 
there was regular rate and rhythm of his heart. The 
impression was that heart examination was entirely normal, 
and an EKG was not indicated. The recommendation was that he 
reduce consumption of cigarettes.  

In March 1945, during a medical examination generated by the 
Veteran's complaint of having a painful right shoulder, the 
Veteran's blood pressure was 116/50, and his heart and 
vascular systems were evaluated as "normal."  The Veteran's 
March 1946 service separation examination showed a normal 
cardiovascular system. His blood pressure was 110/70 and a 
chest X-rays showed no significant abnormality. The only 
musculoskeletal disorder noted was a right shoulder 
condition. 

In April 1947 the Veteran filed a claim for service 
connection for disabilities including a right shoulder 
condition and a sprained back.  During a July 1947 VA 
examination the Veteran reported complaints of a weak back 
and of pain and aching in the back once in a while. The only 
musculoskeletal condition noted was a history of a right 
shoulder separation. The cardiovascular system was normal.

VA medical records dated from 1979 to 1992 show that the 
Veteran received periodic treatment related to coronary 
artery disease, angina and hypertension. The report of an EKG 
in September 1979 contains a summary indicating that findings 
were consistent with an old inferior myocardial infarction.  

Subsequently received from the Veteran were treatment records 
from Winchester Hospital which show that in March 1964 he was 
admitted with severe myocardial infarction due to coronary 
occlusion. It was noted that the Veteran had previously been 
examined in May 1956 for pain which was thought to be of 
costochondral junction origin in his chest. There was nothing 
at that time to suggest any coronary disturbance, and both a 
heart examination and ECG (EKG) were normal. It was also 
noted that the Veteran was seen in 1963 and at that time 
showed no evidence of any cardiac disease and had a 
completely normal ECG. An ECG in March 1964 showed a stable 
pattern of acute inferior myocardial infarction, and the 
Veteran was subsequently discharged. In September 1970 the 
veteran was admitted with complaints of burning in the chest. 
His hospital course was remarkably benign, and he had no 
further chest pain. The discharge diagnosis was partial 
thickness acute inferior myocardial infarction.  


Also received from the Veteran was a July 1981 lay statement 
in which his friend, A.L., reported he knew the Veteran since 
service, and that shortly after discharge the Veteran 
commented on having pains in his stomach and chest. In a July 
1981 lay statement, F.D. reported he knew the Veteran for 35 
years, and that since 1947 the Veteran complained of health 
problems, including an injury to his back and chest pains. In 
an August 1981 lay statement, J.A. reported knowing the 
Veteran since 1946 and indicated that during the succeeding 
years, the Veteran complained frequently of numerous aches 
and pains primarily focused in his back, chest, and stomach 
area. In another lay statement, C.S. reported he knew the 
Veteran practically all his life, and that they were 
discharged from the Army at approximately the same time. C.S. 
reported that in the years since being discharged from 
service the Veteran had problems with his back, which the 
Veteran claimed he hurt in service, and the Veteran reported 
having problems with pains in his chest.  

In a lay statement the Veteran reported that he injured his 
back lifting logs during service, and that he was treated and 
hospitalized on two different occasions. He claimed that he 
had problems with his back since the back injury in service. 
He also reported having frequent chest pains while in the 
Army. He was told that his heart was normal, but claimed that 
he was not thoroughly evaluated because an EKG was not done. 
He also claimed that he worked as a repairman of major 
appliances and that his physical conditions caused him to 
lose considerable time from work. He became self-employed in 
1954, and reported that many times he had to turn down work 
which was too heavy, which led to a decrease in his business. 
He claimed his work had decreased to only a few house calls 
per week.

In a December 1980 letter, G.K., M.D. provided a 
chronological summary of medical care provided to the Veteran 
from March 1964 to May 1978.  He noted that in March 1964 the 
Veteran had an acute posterior myocardial infarction and a 
slow recovery to work, and that in March 1974 he was 
hospitalized and underwent a cervical myelogram which showed 
degenerative changes of the cervical spine. The Veteran was 
seen on many other occasions, at times without complaints, 
and at other times with varying discomforts in his chest and 
abdomen, without significant physical findings. Serial 
electrocardiograms showed evidence of old infarction and with 
minor S.T. changes. The physician noted that symptoms of 
coronary insufficiency had not been clearly defined, but 
suspected at times, and that many of the Veteran's complaints 
had been secondary to his cervical spine symptoms, obesity, 
and anxiety.  

EKG reports from Winchester Hospital showed that in November 
1969 there were minimal residuals of the Veteran's previous 
inferior infarction and no evidence of any acute process. In 
September 1970 the impression was further definite evidence 
of fresh inferior myocardial insufficiency, if not 
infarction. In March 1974 the impression was old inferior 
wall myocardial infarction.  

In a July 1982 statement, the Veteran claimed he had chest 
pain in service, and that he was treated by his family 
doctor, W.B., M.D. He reported that Dr. W.B. had long since 
retired and did not keep any treatment records from that far 
back.  

In an April 1984 letter, G.K., M.D. reported that positive 
evidence of cardiac disease was first documented in March 
1964 at the time of an acute myocardial infarction. The 
physician noted that there was the suggestion that the 
Veteran had been having exertional angina for some time 
previously. Also noted was that the Veteran reported 
experiencing various bouts of chest discomfort while on 
active duty, but that no particular attention was paid to 
this. In September 1970 a diagnosis of partial thickness 
inferior myocardial infarction was made during 
hospitalization for burning anterior chest discomfort. Dr. 
G.K. noted that similar episodes of burning chest sensation 
raised the question of cardiac origin, but were not 
substantiated by electrocardiograph, and that at other times 
these discomforts seemed to be of gastrointestinal origin.

In a letter from the Veteran, received by the RO in September 
1985, the Veteran claimed that when he was inducted into the 
Army he was asked if he had pains in his chest, and he 
replied that he did on occasion, but that nothing was done 
about that. He also claimed he complained about pains in his 
chest, but nothing was done, and he was told that he did not 
need an EKG because he was 19 years old and too young to have 
a heart attack.  

VA treatment records showed that from August 1980 through May 
1985 the Veteran received periodic follow-up treatment for 
angina and for his blood pressure.  

In a December 1987 statement, the Veteran's wife reported 
that she married the Veteran in August 1947, and that from 
the time they were married the Veteran had confided in her 
about symptoms that he reportedly had in service, including 
involving his shoulder, neck, back, stomach, and heart.  

The Veteran submitted a March 1988 letter from a VA 
physician, in which it was noted that the Veteran was under 
the care of the internal medicine clinic for ten years. The 
physician observed that the Veteran gave a history of having 
heart attacks in 1964 and 1969, and then developing angina 
pectoris which persisted to the present.  It was noted that 
because of the increased frequency of the attacks, as well as 
weakness and shortness of breath, the Veteran was now totally 
disabled.  The Veteran reported a history of having been 
treated for similar chest pains in service, but indicated 
that no electrocardiogram was taken at that time.

Additional VA treatment records, received by the RO in 1991, 
showed that from 1986 through 1995 the Veteran received 
periodic treatment related to his heart problems, including 
angina, coronary artery disease, and hypertension. 

An April 1992 letter from K.R., M.D. showed that the Veteran 
was seen for preparation for abdominal aneurysm surgery, and 
that his cardiac risk factors included a past history of 
smoking, mild diabetes, and a strong family history of 
coronary artery disease.

In a June 1998 letter, A.M., M.D. indicated that the veteran 
was totally disabled due to severe coronary disease and 
angina pectoris, and that he required carotid artery surgery 
because of severe vascular disease.

In a January 1999 letter, a private cardiologist, E.G., M.D. 
noted that the Veteran had just returned from having bypass 
graft surgery for his severe coronary disease and angina. The 
physician noted that the Veteran was seen for left anterior 
chest pain during service in 1945. The Veteran felt his heart 
condition originated in 1945 and asked Dr. E.G. to provide a 
related statement. Dr. E.G. stated it was entirely possible 
that the Veteran's cardiac condition had its origins in 1945, 
because "coronary disease is a slow progressive disease over 
many, many years." The physician also related that from 
Korean War experience it was known that young soldiers had 
coronary artery disease, as noted on their autopsies, and 
opined that it was "reasonable, in light of what has been 
involved in coronary disease in the past years, that this 
patient may have had coronary complaints that were not 
brought to light at that time."

In a February 1999 letter, another private cardiologist, 
C.B., M.D., reported that he first met the Veteran in 
February 1997 and that several days later the Veteran 
underwent repair of a left carotid lesion. Dr. C.B. indicated 
that the Veteran had a significant cardiovascular history 
before 1997. Dr. C.B. noted that the Veteran was on a partial 
disability related to a back and shoulder injury during World 
War II, but opined that it was "possible that the stress of 
this injury aggravated his propensity toward vascular 
disease." Dr. C.B. further opined that "the psychological 
stress he has experienced from the war injury while serving 
our country contributed in part to the cardiovascular disease 
that he has had."

On VA examination in August 1999 the diagnoses were 
atherosclerotic coronary heart disease, acute myocardial 
infarctions in 1964 and 1970, longstanding history of 
recurrent angina pectoris, and status post multiple coronary 
artery bypass graft surgeries in 1998. It was noted that 
there was no angina pectoris at present, and that there was 
atherosclerosis of the left common carotid artery, status 
post carotid endarterectomy in February 1997, and no sequelae 
of this procedure. There was an abdominal aortic aneurysm, 
status post abdominal aortic aneurysm repair in May 1992, 
with no significant clinical sequelae of this procedure. The 
examiner noted that the Veteran's claims file had been 
reviewed, as well as the letters from Drs. C.B. and E.G. 

The examiner indicated that the Veteran's episode of 
precordial chest discomfort that occurred in January 1945 was 
most likely musculoskeletal chest discomfort which was a 
common occurrence in otherwise healthy young men and noted 
there was no other cardiorespiratory symptoms or evidence for 
elevated blood pressures during service. The examiner also 
noted that the Veteran first developed a clinical 
manifestation of atherosclerotic coronary heart disease in 
1964 and subsequently experienced a coronary event in 
September 1970. He had a longstanding history of recurrent 
episodes of angina pectoris and subsequently underwent 
multiple coronary artery bypass grafting in November of 1998.  
Extensive atherosclerosis resulted in a significant left 
carotid artery stenosis treated surgically by carotid 
endarterectomy in February 1997. The examiner opined that 
there was no credible clinical rationale to link the 
Veteran's service-connected conditions to the extensive 
underlying atherosclerotic disease involving the heart, 
carotids, and abdominal aortic area many years following his 
service.

In March 2001 the Veteran testified at a Board hearing at the 
RO. He said that he had chest discomfort in service and went 
to the dispensary and was told he did not need an EKG. He 
claimed that he continued to have chest discomfort in 
service, but did not complain about it, and he finally had a 
heart attack in 1964 and 1967. He claimed he played football 
in high school and had these same feelings in his chest, but 
when he mentioned that when he was inducted, it was ignored. 
He said he also complained of chest pains in service while he 
was hospitalized for shoulder surgery, but nothing was done. 
He reported no chest injuries or traumatic incidents between 
the time he got out of service and his first heart attack. He 
testified that when he got out of service he was disabled to 
the point that he was unable to work. 

In January 2007 correspondence, Dr. E.G. stated that in the 
years during which he had treated the Veteran, the Veteran 
had experienced continuous pain in his shoulder and back, and 
many heart problems and operations. The Veteran was under 
treatment for angina and had undergone carotid artery surgery 
along with the coronary artery bypass surgery. The physician 
expressed the opinion that most if not all of the Veteran's 
problems may stem from his military service and hence should 
be service-connected.

The August 2007 report of a VA medical opinion was prepared 
by the same physician who had examined the Veteran in August 
1999. According to the examiner, a detailed review of the 
information in the claims file received since the time of the 
previous evaluation indicated there was no additional 
substantive information to support a credible nexus between 
the Veteran's military service and the first clinical 
manifestation of coronary heart disease, and acute myocardial 
infarction that occurred in 1964, nearly 20 years after 
active duty military service. The examiner characterized the 
more recent evidence as primarily a recurring disagreement of 
the facts previously placed into evidence and previously 
considered in making a determination of possible service 
connection for heart disease. The VA examiner observed that a 
brief episode of sharp (described as sticking) left upper 
chest discomfort was primarily a manifestation of 
musculoskeletal discomfort commonly experienced by healthy 
young men who were vigorously physically active and was not 
considered a manifestation of underlying heart disease. The 
Veteran had experienced this sharp sticking discomfort in 
1945, which most likely represented an acute strain of the 
ribs or intercostal muscles, or sometimes the joint between 
the ribs and the sternum. Usually this resolved quickly. The 
Veteran was examined at that time in service by a physician 
who found no obvious clinical evidence of heart disease and 
did not feel that an EKG was indicated. There was further no 
objective clinical evidence for heart disease such as a heart 
murmur or elevated blood pressure noted either at the time of 
induction or discharge from service, or at any time during 
the Veteran's active duty service.

The VA examiner indicated review of the letter from Dr. E.G. 
which referred to published reports of early atherosclerotic 
lesions as an antecedent for heart disease. According to the 
examiner, such atherosclerotic lesions were ubiquitous in 
most young persons throughout the industrialized world and 
these lesions were not equivalent to the diagnostic 
formulation of coronary heart disease. It was only when these 
early atherosclerotic lesions progressed over time to 
completely obstruct a coronary vessel that the patient would 
experienced an acute clinical manifestation of coronary heart 
disease namely angina pectoris, acute myocardial infarction 
or sudden cardiac death. This was not likely to occur until 
20 to 40 years after development of these early 
atherosclerotic lesions. The examiner found that         Dr. 
E.G.'s letter suggesting a connection between the Veteran's 
musculoskeletal injuries and coronary heart disease was 
purely speculative and could not be substantiated by any 
known clinical literature. 

The examiner summarized that there was no significant 
clinical evidence for the presence of heart disease in any 
form during the time of active military service, and no 
information that there was any distinct symptom related to 
coronary heart disease closely following military service 
until the Veteran experienced an acute myocardial infarction 
nearly 20 years later in 1964. The opinion expressed was that 
it was considerably less likely than not that the Veteran's 
extensive condition of atherosclerotic coronary and 
atherosclerotic disease of the carotid arteries was related 
to his antecedent active duty military service. 

In evaluating this claim on the merits, the determinative 
issue is whether the Veteran has a current cardiovascular 
which is shown by competent evidence to have been causally 
related to his military service. The most probative medical 
evidence to address this requirement however, does not 
establish a causal nexus to service. As indicated, competent 
evidence of an etiological link between a claimed disability 
and service is a prerequisite for service connection. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992)    ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d). See also 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

The Board has initially noted that the Veteran had periodic 
complaints of pain in the costochondral region during 
service, but that further medical investigation of this 
symptom did not show any form of heart or vascular system 
disorder. The Veteran's separation examination was absent 
mention of such disorder. Consequently, a chronic disabling 
condition was not clearly demonstrated therein based just on 
review of service records. Also considered has been potential 
application of the provisions on presumptive service 
connection for a chronic disease manifested within one-year 
of service discharge. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. In this instance, the Veteran did not receive a 
formal diagnosis of any type of cardiovascular ailment until 
1964, when EKG test results corresponded to a recent 
myocardial infarction. Since this transpired almost 20 years 
following service, presumptive service connection would not 
apply, and competent medical evidence is necessary to show 
the requisite link to an incident of service. As a result, 
the Board has closely reviewed and considered the opinions 
from several medical practitioners in this case who have 
offered their respective assessments post-service as to what 
constituted the likely etiology of diagnosed disorders that 
included angina and coronary artery disease.  

When considering competing medical opinions, the Board has 
the province to weigh them and determine which to accept as 
most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993). See also Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998). In so 
doing, the Board is mindful that it cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another. See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the veteran's claims file. See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000). Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data. See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data). The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record. Miller v. West, 11 Vet. App. 345, 
348 (1998).

Upon evaluation of the several opinions of record that 
address the etiology of a current cardiovascular disability, 
including from both VA and private treatment providers, the 
August 1999 VA examination and August 2007 reexamination by 
this examiner provide the most substantive and thorough such 
determination in light of the several factors referenced 
above. The VA examiner found that the claimed disability was 
less likely than not related to service, and in so concluding 
observed having completed a comprehensive medical history 
review. As the examiner noted, the treatment history included 
absence of service medical history of a heart condition, and 
an interval of almost two-decades between service discharge 
and the onset of a confirmed cardiovascular disorder - this 
the Board presently notes, notwithstanding the Veteran's 
current unsubstantiated reports that he had in-service 
cardiac symptoms. This was consistent with the well-
recognized principle that continuous manifestations from 
service to the present are indicative of a service-related 
disability. See 38 C.F.R. § 3.303(b); Clyburn v. West, 12 
Vet. App. 296, 302 (1999) (holding that medical evidence is 
generally required to demonstrate a relationship between a 
present disability and the "continuity of symptomatology" 
demonstrated, if the condition is not one where a layperson's 
observations would be competent). 

The physician specifically noted the absence of any symptom 
related to coronary heart disease up until 1964. The examiner 
further offered a rationale for the complaints identified in 
service based on his review of the record and relatively 
normal cardiovascular findings at that time, of 
musculoskeletal symptoms likely benign in origin. The VA 
examiner next addressed one of the other stated conclusions 
to the contrary in this case, and noted consideration of Dr. 
E.G.'s statement as to published reports of early 
atherosclerotic lesions as an antecedent for heart disease. 
According to the examiner, however, such lesions did not 
always result in a manifestation of coronary heart disease, 
would progress in severity over between 20 and 40 years, and 
could not be identified as the cause of the claimed 
disability in this instance absent resort to pure 
speculation. Notably, the 1999 examination report 
substantiates that the VA physician had had the opportunity 
to review the correspondence of both Drs. C.B. and E.G. prior 
to formulating his opinion. 

The opinions to the contrary have also been reviewed, and 
while generally supportive of a claimed medical relationship 
between the claimed disability and service, these are not 
provided in sufficiently definitive terms as to offer a 
conclusive pronouncement as to the causative factors for a 
cardiovascular disability. The January 1999 letter of Dr. 
E.G., and February 1999 letter of Dr. C.B. each state that 
the Veteran's service may have caused his current condition. 
The Court has previously held that a statement of an opinion 
in terms of a "possible" relationship or that is no more 
than speculative is of diminished probative value. See e.g., 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus). 

The latter opinion from Dr. C.B. further identifies a 
plausible relationship between psychological stress from a 
back and shoulder injury and subsequent cardiovascular 
disease, though is absent additional detail or citation to 
medical history in furtherance of this theory. In any event, 
as indicated the physician qualified this finding as a 
potential likelihood. Also, the fact that these opining 
physicians had a history of treating the Veteran does not 
alone entitle the opinions stated to greater probative 
weight. Rather, the Court has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor. See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. at 73 
(1993).

Indeed, and as noted, the Veteran's reports of having had 
cardiac symptoms in service as cited in part by his treating 
physicians, is not substantiated and instead contradicted in 
large part by service treatment records.  Swan v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran, and that a 
claimant's report must be examined in light of the evidence 
of record).  

Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, 
especially during military service, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).
  
 For these reasons, the Board will assign a higher degree of 
probative value to the conclusion expressed by the VA 
examiner that the Veteran's angina and coronary artery 
disease are not attributable to an incident of his service. 
See Elkins, 5 Vet. App. at 478. See also Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).   The preponderance of the 
competent evidence therefore weighs against this claim on the 
issue of whether a claimed cardiovascular disability is 
service-related, following review of the medical history, and 
post-service opinions provided as to the etiology of this 
disorder.

The Board has also considered the Veteran's own assertions in 
this case. However, as a layperson without a medical 
background and training his statement on the matter of 
etiology alone cannot be dispositive and requires consistent 
medical evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 
Accordingly, the Board is denying the claim on appeal for 
service connection for a heart disorder. The preponderance of 
the evidence is unfavorable on this claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






Earlier Effective Date for Service Connection for Lumbar 
Spine and Cervical Spine Disabilities

Service connection is available for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Except as 
otherwise provided, the effective date of an evaluation and 
an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400. 

The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of an original claim for service connection, is that 
the effective date will be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service, and 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i). 

Where, however, there has been an award of service-connected 
compensation benefits following the presentation of new and 
material evidence that warrants the reopening of a previous 
final disallowance, the appropriate effective date is that of 
the date of receipt of the new claim (i.e., the petition to 
reopen that was ultimately granted), or date entitlement 
arose, whichever is later. See 38 C.F.R. §§ 3.400(r), 
(q)(1)(ii).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R.              § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski,            
3 Vet. App. 196, 199 (1992). Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a). See also Criswell v. 
Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations require a claimant to have an 
intent to file a claim for VA benefits); Rodriguez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an 
informal claim for benefits must be in writing).

The assignment of the present effective date for the grant of 
service connection for lumbar and cervical spine disorders 
follows a September 1995 Board decision which reopened the 
previously denied claims, and remanded them for additional 
case development. In a January 1997 decision, the Board 
granted service connection for both lumbar and cervical spine 
disorders on the merits. Hence, under applicable law, the 
proper effective date would be based upon the date of receipt 
of petition to reopen, in this case originally November 25, 
1991.

The February 1997 RO rating decision implementing the Board's 
decision assigned an effective date of service connection. In 
a December 1999 rating action by a Decision Review Officer 
(DRO), the RO assigned retroactively an earlier effective 
date of November 24, 1987. This was based upon the finding 
that the Veteran had a pending petition to reopen filed 
November 24, 1987 which although the RO had denied it in a 
January 1989 decision, the RO had failed to notify the 
Veteran of the decision, thereby meaning that the November 
1987 filing was still a pending claim.

Since then, a June 2005 Board decision awarded an earlier 
effective date of March 17, 1987, in view of the fact that 
there was evidence of a still earlier informal claim for 
benefits filed on September 13, 1985, as well as 
corresponding medical evidence from a VA physician dated from 
March 1987 which linked both lumbar and cervical spine 
disabilities with injuries incurred in service. The case has 
since been remanded by the Court due to RO non-issuance of a 
SSOC, and is again before the Board.


The Veteran maintains that an earlier effective date for 
service connection should be granted retroactive to September 
13, 1985, as this was the relevant date of his claim for 
service-connected compensation, i.e., petition to reopen the 
Board decision which in July 1983 had originally denied 
service connection for a back disorder, and March 1985 Board 
decision denying an earlier  petition to reopen a claim for 
service connection for a neck disorder. 

The Board has reviewed the record in light of the Veteran's 
contentions.  However, while September 13, 1985 is indeed the 
date of receipt of the Veteran's petition to reopen claims 
for lumbar and cervical spine disorders, there is no 
evidentiary basis for a grant of an earlier effective date. 
There must still exist evidence also factually demonstrating 
entitlement to the benefit sought at some point before March 
17, 1987 to warrant any earlier effective date. See 38 C.F.R. 
§§ 3.400(r) (proper effective date based upon petition to 
reopen is that of date of receipt of claim, or date 
entitlement arose, whichever is later).   The Board's 
consideration of the record for this time period does not 
establish there was medical evidence to meet the criteria for 
service connection. 

Records of VA outpatient treatment dated from April 1980 to 
May 1985 reference ongoing monitoring and treatment for 
symptoms of lower back and neck disabilities, and mention in 
passing the Veteran's filing claims for service-connected 
compensation, but do not include any physician's observation 
on the subject of etiology of these disorders. 

A May 1985 VA Compensation and Pension examination, while in 
proximity to the filing of the September 13, 1985 claim, was 
limited in scope to evaluation of the Veteran's already 
service-connected right shoulder disorder. A March 1986 
examination likewise pertained only to the right shoulder.

A February 1986 private chiropractor's report addressed a 
two-month period of treatment for symptoms of possible lumbar 
discopathy. 

These findings comprise the medical evidence of record during 
the time period from September 13, 1995 up until the current 
effective date of service connection. The remaining evidence 
consists of the Veteran's assertions through several 
statements in support of his claim. These statements have 
been duly considered, however, because the Veteran does not 
have a medical background, his own contentions on the issue 
of the etiology of claimed lumbar and cervical spine 
disorders cannot constitute by themselves competent medical 
evidence. Rather, an opinion from a medical professional is 
required to demonstrate causation. See Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992). 
See e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(medical nexus requirement for service connection consists of 
competent evidence of a link between current disability and 
an identifiable in-service disease or injury). There is of 
record such a VA medical opinion dated from March 17, 1987, 
but no earlier such opinion is on file. Thus, consistent with 
its prior decision, the Board finds that this remains the 
earliest assignable effective date for service connection for 
lumbar and cervical spine disorders. 

The current effective date of March 17, 1987 represents the 
earliest such date that is available under the law. While the 
Board recognizes the Veteran's allegations in this matter 
that the initial date of claim was in September 13, 1995, the 
record must also show factual entitlement to the benefit 
sought to warrant any earlier effective date of service 
connection. The applicable law and regulations governing the 
assignment of effective dates are binding as to the outcome 
of this claim. 38 U.S.C.A. § 7104(c). For these reasons, the 
preponderance of the competent evidence in this case is 
against the claim for an earlier effective date. Under these 
circumstances, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

Earlier Effective Date for a TDIU

As indicated, the provisions for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110. A TDIU claim is a claim for 
increased compensation, and the effective date rules for 
increased compensation therefore apply to a TDIU claim. See 
Hurd v. West, 13, Vet. App. 449 (2000).

The general rule with regard to an award of increased 
compensation is that the effective date for such an award 
will be the date the claim was received or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1). An exception to this rule applies 
where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

The standard for determining whether an informal TDIU claim 
has been filed is provided in the holding of the U. S. Court 
of Appeals for the Federal Circuit in Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) that when a claimant submits 
evidence of a disability and makes a claim for the highest 
rating possible, and further submits evidence of 
unemployability, an informal claim is set forth pursuant to 
38 C.F.R. § 3.155(a) and VA must consider entitlement to a 
TDIU. See also Norris v. West, 12 Vet. App. 413, 421 (1999). 

Under the applicable law and regulations, total disability 
ratings are authorized for any disability or combination of 
disabilities provided the schedular rating is less than 
total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the 
severity of his service-connected disabilities. If there is 
only one such disability, it must be ratable at 60 percent or 
more. Provided instead, there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional service-connected 
disability to bring the combined rating to at least 70 
percent. 38 C.F.R. §§ 4.15, 4.16. If the claimant does not 
meet the minimum percentage rating requirements of § 4.16(a) 
for consideration of a TDIU, he or she may still be entitled 
to the benefit sought where the circumstances of the case 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards to warrant a TDIU on an extra-schedular 
basis. 38 C.F.R. §§ 3.321(b)(1), 4.16(b). While the 
procedures for assignment of a total disability rating on an 
extraschedular basis would require referral to the RO for 
further disposition, where the record does not contain 
evidence that would render such claim plausible the Board may 
deny entitlement to an extraschedular evaluation in the first 
instance. VAOPGCPREC 6-96 (Aug. 16, 1996). See also Floyd v. 
Brown, 9 Vet. App. 88, 95 (1995).

The currently assigned effective date for the entitlement to 
TDIU benefits is December 14, 1999, based on the date of 
receipt of the Veteran's formal application for a TDIU (VA 
Form 21-8940). At that time, the Veteran's service-connected 
disabilities consisted of a right shoulder disorder, rated at 
30 percent; lumbar spine disorder, rated at 20 percent; and 
cervical spine disorder rated at 20 percent. As these 
disabilities all stemmed from a common etiology (the lumbar 
and cervical spine disorders originated due to a shoulder 
injury during service) they were considered as one disability 
for consideration of a TDIU claim. The combined rating for 
these disabilities was 60 percent, which met the schedular 
criteria for a TDIU. 38 C.F.R. § 4.16(a). 

The Veteran claims an effective date prior to then is 
warranted as of July 5, 1988.  The basis for this assertion 
is that on this date he filed a VA Form 9 (Substantive Appeal 
to the Board) in connection with a claim for increased rating 
for a right shoulder disability, upon which he requested a 
"total disability" rating. He contends this comprised an 
unadjudicated claim for a TDIU that if properly recognized, 
would entitle him to TDIU benefits retroactively to that 
date.   

The Board has examined documentation of record to determine 
whether there is any basis for an earlier effective date for 
TDIU, which would necessarily require evidence of an earlier 
filed unadjudicated claim, as well as medical evidence of 
unemployability due to service-connected disability from that 
date.

Initially, the Board notes where in various correspondence, 
including a May 1999 statement from the Veteran's attorney, 
and previous letters set forth from the Veteran himself, that 
a request was made for assignment of a "total and 
permanent" disability rating. Presumably this meant the 
maximum schedular rating of 100 percent for at least one 
service-connected disability at issue. The May 1999 above-
noted letter included copies of a prior 1988 physician's 
correspondence, discussed in more detail below, describing 
the impairment from a cardiovascular disorder. 

However, the July 1988 VA Form 9 to which the Veteran refers, 
which pertained to a claim for increased rating for a right 
shoulder disorder, does not substantiate the filing of an 
informal claim for TDIU. The substantive appeal form does not 
expressly request a 100 percent rating for the right shoulder 
disorder as the only service-connected disability at that 
time, a total disability rating, or otherwise allege 
unemployability. The form does cross-reference a March 1988 
letter from Dr. M.S., an internist which found the Veteran to 
be "totally disabled." The correspondence itself states the 
conclusion that because of the frequency of attacks of angina 
pectoris the Veteran was now "totally disabled." The record 
shows this physician later restated this contention in March 
1993 correspondence. Even considering that the Veteran's July 
1988 statement and this correspondence together constituted a 
distinct claim, the source of the severity of the noted 
illness was clearly a nonservice-connected disorder, and 
cannot function as the basis for a valid claim for a TDIU. 

Even assuming for the sake of argument that one or more of 
these filings may have represented an informal claim for TDIU 
prior to the current effective date, there is no 
corresponding indication that the Veteran actually was 
unemployable by reason of service-connected disability during 
the timeframe in question, i.e., prior to December 14, 1999. 
There are several evaluating physicians who ascribed 
categorizations of "total disability" or identified 
occupational limitations in connection with the Veteran's 
angina, coronary artery disease and other cardiovascular 
ailments, which as stated comprise a nonservice-connected 
condition. This includes the above correspondence of Dr. M.S. 
There is similarly the June 1998 statement of Dr. A.M. that 
the Veteran was totally disabled because of severe coronary 
disease and angina pectoris. 

Pursuant to applicable regulations, however, a nonservice-
connected disability may not be considered as a factor in 
whether to award a TDIU. See 38 C.F.R. § 4.19. Moreover, the 
record shows that the Veteran was gainfully employed until 
age 62 when he retired from having been owner of an 
electronic appliance repair business. There is no indication 
from VA or private treatment records on file at any point 
before December 14, 1999, that one or more service-connected 
disabilities were a factor in the Veteran's subsequent non-
working status including to the extent involving any 
occupational limitation. While it is conceivable that the 
shoulder, back or neck disorders created some form of 
occupational restrictions as the Veteran has repeatedly 
alleged, the evidence does not reflect that the Veteran was 
precluded from such type of work, or for that manner any more 
sedentary form of occupation. See 38 C.F.R. § 4.18. 
Consequently, there is no substantive basis to show the 
Veteran was unemployable by reason of service-connected 
disability during the timeframe covered by any earlier 
recognized informal claim for increase. 

Accordingly, the criteria for assignment of an earlier 
effective date for an award of a TDIU than December 14, 1999 
are not met. The Veteran met the initial schedular criteria 
for a TDIU as of November 25, 1991, based on a combined 60 
percent disability rating as of then. However, provided even 
there was a valid informal TDIU claim filed in advance of the 
December 14, 1999 formal TDIU application, there is no 
competent evidence indicating or suggesting that the Veteran 
was incapable of gainful employment due to service-connected 
disability before then.

Hence, the preponderance of the evidence is against the claim 
for an earlier effective date claim for a TDIU. Under these 
circumstances, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disorder is denied.

An effective date earlier than March 17, 1987 for the grant 
of service connection for a lumbar spine disability, and for 
a cervical spine disability is denied.

An effective date earlier than December 14, 1999 for a TDIU 
is denied.




REMAND

The Board has determined that remand of the Veteran's claims 
for increased ratings for lumbar and cervical spine disorders 
is warranted so that he may undergo further VA medical 
examination to determine their current severity. The last 
such VA Compensation and Pension examination completed with 
reference to these disabilities took place in April 2004, 
more than five years ago. Further examination is thus 
required to obtain more contemporaneous medical findings. See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

Accordingly, these claims are REMANDED for the following 
action:

1.  The RO/AMC will then schedule the 
Veteran for a VA examination with an 
orthopedist to determine the severity of 
his service-connected lumber and cervical 
spine disorders. 

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to both 
the Veteran's service-connected lumbar 
and cervical spine disabilities. The 
examiner must report the complete 
range of motion for thoracolumbar 
spine, as well as cervical spine. In 
providing this information, the 
physician should indicate whether 
there is any additional decrease in 
range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including 
during flare-ups; weakened movement; 
excess fatigability; incoordination; 
and repetitive use. All limitation of 
function must be identified. If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

d.	The examining physician must further 
comment upon whether the Veteran's 
experiences incapacitating episodes of 
Intervertebral Disc Syndrome 
attributable to one or both service-
connected disabilities, and provided 
so, then indicate the relative 
frequency and severity of these 
incapacitating episodes.    

e.  The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

When the actions requested have 
been completed, undertake any 
other indicated development, if 
deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of 
entitlement to increased 
initial ratings for lumbar and 
cervical spine disorders. 

2.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal   are not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case at his most recent address of 
record, and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


